Title: From Alexander Hamilton to Rufus King, [15 July 1789]
From: Hamilton, Alexander
To: King, Rufus



[New York, July 15, 1789]
My Dear Sir

I received your letter by the last Post but one. I immediately sat about circulating an idea, that it would be injurious to the City to have Duane elected—as the probability was, that some very unfit character would be his successor. My object was to have this sentiment communicated to our members. But a stop was put to my measures, by a letter received from Burr, announcing that at a general meeting of the Fœderalists of both houses Schuyler and Duane had been determined upon in a manner that precluded future attempts. I find however by a letter from General Schuyler received this day that L’hommedieu and Morris may spoil all. Troupe tells me that L’hommedieu is opposed to you. He made our Friend Benson believe that he would even relinquish himself for you. What does all this mean?

Certain matters here, about which we have so often talked, remain in statu quo.
Yrs. sincerely

A Hamilton
July 15. 89

